Filed electronically with the Securities and Exchange Commission on July 14, 2011 File No.002-78724 File No.811-01444 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No.|| Post-Effective Amendment No.84|X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.84|X| DWS VALUE EQUITY TRUST (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-2572 John Millette, Secretary DWS Value Equity Trust One Beacon Street, Boston, MA02108 (Name and Address of Agent for Service) Copy to: Thomas Hiller, Esq. Ropes & Gray Prudential Tower 800 Boylston Street Boston, MA 02199 It is proposed that this filing will become effective (check appropriate box): | X | Immediately upon filing pursuant to paragraph (b) || On July 1, 2011 pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment This filing relates solely to the following Fund(s), (each) a series of the Registrant: · DWS S&P 500 Plus Fund – Classes A, B, C, R and S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 14th day of July 2011. DWS VALUE EQUITY TRUST By:/s/W. Douglas Beck W. Douglas Beck* Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President July 14, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer July 14, 2011 /s/John W. Ballantine John W. Ballantine* Trustee July 14, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee July 14, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee July 14, 2011 /s/Keith R. Fox Keith R. Fox* Trustee July 14, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee July 14, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee July 14, 2011 /s/Richard J. Herring Richard J. Herring* Trustee July 14, 2011 /s/William McClayton William McClayton* Trustee July 14, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee July 14, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee July 14, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee July 14, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee July 14, 2011 *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post Effective Amendment No. 76 to the Registration Statement, as filed on June 27, 2008; and as filed on June 28, 2011in Post-Effective Amendment No. 83 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
